LE BLANC, Justice.
On information filed by the District Attorney, the defendants, Herman Davis and George Thomas, were jointly charged with the offense of unlawfully ■ possessing, handling and transporting for sale for beverage purposes intoxicating liquors, in violation of the Parish-wide Local Option Ordinance of the Parish of Winn and upon conviction they were each sentenced to pay a fine of $325 and costs and in default of payment to imprisonment in the Parish jail for a period of four months. This appeal was taken from the judgment which so sentenced them.
During the trial of the case and after conviction, the defendants reserved bills of exception to the ruling of the Court on various motions filed on their behalf but none of these bills were perfected and they have made no appearance here either by brief or otherwise.
We have examined the record and find-no error patent on its face. In the absence of any such error and of any bills of exception, there is no alternative other than to affirm the conviction and sentence and, accordingly, it is so ordered.